DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20, filed on November 19, 2020, is pending in the present application.

Information Disclosure Statement
	In the IDS filed on November 19, 2020, the crossed-out reference on page 2 has not been considered because the reference cannot be found. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 112 and 118 in FIG. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Regarding claim 4, line 1 should be amended to recite “wherein the impedance of the second discharge path”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson US20190214837A1 in view of Flowers et al. US20200203961A1.
Regarding claim 1, Kristjansson discloses a system (Kristjansson; FIG. 1) including a first battery (104) with a first discharge path (124) coupled to a shared battery line (118) or rail  supporting a system load (Kristjansson; ¶24)). 
Kristjansson further discloses the system including a second battery (106) with a second discharge path coupled to the shared battery line (118) (Kristjansson; FIG. 1). 
Kristjansson discloses discharge control electronics that controls bypass discharge switch (120 to switch the current flow “on” or “off” along the discharge path according to control parameters (Kristjansson; FIG. 1; ¶21). Thus teaching decoupling the first battery from the battery rail and recoupling the first battery to the battery rail according to certain parameters.
Kristjansson is silent as to the parameter being that the impedances or the discharge paths are either equal or unequal.
Flowers teaches that a monitored parameter for operating a switching feature is the impedance. Flowers discloses a safety circuit, or charge control electronics, configured to disable, or decouple, the battery pack, including a first battery (Cell A), from a battery rail when the impedance of the battery cells in the battery pack are unbalanced (Flowers; ¶36).
It would be obvious to provide the parameter monitoring of Flowers in order to prevent damage to the battery that includes overheating and even exploding (Flowers; ¶36).
Regarding claim 2, Kristjansson teaches that  the first battery (104) has a smaller capacity than the second battery (106), and the current flowing between the second battery (106) and the load has a greater impedance than that between the first battery (104) and the load (Kristjansson; FIG. 1; ¶15). 
Kristjansson discloses discharge control electronics that controls bypass discharge switch (120 to switch the current flow “on” or “off” along the discharge path according to control parameters (Kristjansson; FIG. 1; ¶21). Thus teaching decoupling the first battery from the battery rail and recoupling the first battery to the battery rail according to certain parameters.
Kristjansson is silent as to the parameter being that the impedances or the discharge paths are either equal or unequal.
Flowers teaches that a monitored parameter for operating a switching feature is the impedance. Flowers discloses a safety circuit, or charge control electronics, configured to disable, or decouple, the battery pack, including a first battery (Cell A), from a battery rail when the impedance of the battery cells in the battery pack are unbalanced (Flowers; ¶36).
It would be obvious to provide the parameter monitoring of Flowers in order to prevent damage to the battery that includes overheating and even exploding (Flowers; ¶36).
Regarding claim 3, Kristjansson discloses bypass discharge control switches (220, 232) at the mouth of each battery to prevent risk that discharge from the first battery (204) may occur at a rate that is unsafe for back charge into the second battery (Kristjansson; ¶29). Thus, Kristjansson provides for enabling an overcharge protection mechanism to protect from overcharge.
Regarding claim 5, Kristjansson discloses a first charging battery (104) and a second charging battery (106). A control unit triggers a switching element (120)to disconnect the first charging battery (104) according to certain parameters. The control unit triggers a switch element to reconnect the first charging battery when the certain parameters are met (Kristjansson; FIG. 1; ¶21).
Kristjansson discloses Microsoft Technology Licensing, LLC408964-US-NPincreasing the resistance, or impedance, of a battery along in response to determining that a voltage, or charge level, of the battery has exceeded a reference voltage, thereby being enough to satisfy overcharge risk criteria (Kristjansson; claim 11). 
Responsive to determining that a charge level of the battery has dropped below a limit, overcharge is no longer a risk. The adjustable current limiter (314) is effectively turned “off” (Kristjansson; ¶32).
Regarding claim 6, Kristjansson teaches that a fuel gauge (336, 338) is included with the battery packs of the first battery (304) and the second battery (306). The fuel gauges monitor the battery parameters and reports the information to the charge control electronics (316) (Kristjansson; FIG. 3; ¶34).
Although Kristjansson does not directly disclose the charge control electronics included within the fuel gauges, the rearrangement of the controller within the fuel gauge would not have modified the operation of the charge controller. Thus, the arrangement of the charge controller within the fuel gauge is a mere design choice.
Regarding claim 7, Kristjansson discloses discharge control electronics that controls bypass discharge switch (120 to switch the current flow “on” or “off” along the discharge path according to control parameters (Kristjansson; FIG. 1; ¶21). Thus teaching decoupling the first battery from the battery rail and recoupling the first battery to the battery rail according to certain parameters.
Kristjansson is silent as to the parameter being that the impedances or the discharge paths are either equal or unequal.
Flowers teaches that a monitored parameter for operating a switching feature is the impedance. Flowers discloses a safety circuit, or charge control electronics, configured to disable, or decouple, the battery pack, including a first battery (Cell A), from a battery rail when the impedance of the battery cells in the battery pack are unbalanced (Flowers; ¶36).
It would be obvious to provide the parameter monitoring of Flowers in order to prevent damage to the battery that includes overheating and even exploding (Flowers; ¶36).
Regarding claim 8, Kristjansson discloses bypass discharge control switches (220, 232) at the mouth of each battery to prevent risk that discharge from the first battery (204) may occur at a rate that is unsafe for back charge into the second battery (Kristjansson; ¶29). Thus, Kristjansson provides for enabling an overcharge protection mechanism to protect from overcharge.
Regarding claim 10, Kristjansson teaches that  the first battery (104) has a smaller capacity than the second battery (106), and the current flowing between the second battery (106) and the load has a greater impedance than that between the first battery (104) and the load (Kristjansson; FIG. 1; ¶15). 
Kristjansson discloses discharge control electronics that controls bypass discharge switch (120 to switch the current flow “on” or “off” along the discharge path according to control parameters (Kristjansson; FIG. 1; ¶21). Thus teaching decoupling the first battery from the battery rail and recoupling the first battery to the battery rail according to certain parameters.
Kristjansson is silent as to the parameter being that the impedances or the discharge paths are either equal or unequal.
Flowers teaches that a monitored parameter for operating a switching feature is the impedance. Flowers discloses a safety circuit, or charge control electronics, configured to disable, or decouple, the battery pack, including a first battery (Cell A), from a battery rail when the impedance of the battery cells in the battery pack are unbalanced (Flowers; ¶36).
It would be obvious to provide the parameter monitoring of Flowers in order to prevent damage to the battery that includes overheating and even exploding (Flowers; ¶36).
Regarding claim 11, Kristjansson discloses a first charging battery (104) and a second charging battery (106). A control unit triggers a switching element (120)to disconnect the first charging battery (104) according to certain parameters. The control unit triggers a switch element to reconnect the first charging battery when the certain parameters are met (Kristjansson; FIG. 1; ¶21).
Kristjansson discloses Microsoft Technology Licensing, LLC408964-US-NPincreasing the resistance, or impedance, of a battery along in response to determining that a voltage, or charge level, of the battery has exceeded a reference voltage, thereby being enough to satisfy overcharge risk criteria (Kristjansson; claim 11). 
Responsive to determining that a charge level of the battery has dropped below a limit, overcharge is no longer a risk. The adjustable current limiter (314) is effectively turned “off” (Kristjansson; ¶32).
Regarding claim 12, Kristjansson discloses a bypass FET (438) that increases impedance in a charge path of the battery blocking the flow of current along the discharge path (424) when the input (V3) is greater than the input (V2), or a first threshold (Kristjansson; FIG 4; ¶46). 
Kristjansson discloses that when the voltage at charging node (402) drops below a predetermined threshold, or a second threshold, enabling, or closing, the charge FET to reduce the impedance in the charge path.
Regarding claim 13, Kristjansson discloses a first charging battery (104) and a second charging battery (106). A control unit triggers a switching element (120)to disconnect the first charging battery (104) according to certain parameters. The control unit triggers a switch element to reconnect the first charging battery when the certain parameters are met (Kristjansson; FIG. 1; ¶21).
Kristjansson does not directly disclose the bypass FET (438) being connected to the second battery. However, the application of the FET to both the first and second battery is a mere duplication of parts. It would be obvious to one of ordinary skill in the art to apply an FET to both the first and the second battery of Flowers.
Kristjansson discloses a bypass FET (438) that increases impedance in a charge path of the battery blocking the flow of current along the discharge path (424) when the input (V3) is greater than the input (V2), or a third threshold (Kristjansson; FIG 4; ¶46). When the voltage at charging node (402) drops below a predetermined threshold, or a fourth threshold, enabling, or closing, the charge FET to reduce the impedance in the charge path.
Regarding claim 15, Kristjansson discloses a system (Kristjansson; FIG. 1) including a first battery (104) with a first discharge path (124) coupled to a shared battery line (118) or rail  supporting a system load (Kristjansson; ¶24)). 
Kristjansson further discloses the system including a second battery (106) with a second discharge path coupled to the shared battery line (118) (Kristjansson; FIG. 1). 
Kristjansson discloses discharge control electronics that controls bypass discharge switch (120 to switch the current flow “on” or “off” along the discharge path according to control parameters (Kristjansson; FIG. 1; ¶21). Thus teaching decoupling the first battery from the battery rail and recoupling the first battery to the battery rail according to certain parameters.
Kristjansson is silent as to the parameter being that the impedances or the discharge paths are different.
Flowers teaches that a monitored parameter for operating a switching feature is the impedance. Flowers discloses a safety circuit, or charge control electronics, configured to disable, or decouple, the battery pack, including a first battery (Cell A), from a battery rail when the impedance of the battery cells in the battery pack are unbalanced (Flowers; ¶36).
It would be obvious to provide the parameter monitoring of Flowers in order to prevent damage to the battery that includes overheating and even exploding (Flowers; ¶36).
Regarding claim 16, Kristjansson discloses discharge control electronics that controls bypass discharge switch (120 to switch the current flow “on” or “off” along the discharge path according to control parameters (Kristjansson; FIG. 1; ¶21). Thus teaching decoupling the first battery from the battery rail and recoupling the first battery to the battery rail according to certain parameters.
Kristjansson is silent as to the parameter being that the impedances or the discharge paths are either equal or unequal.
Flowers teaches that a monitored parameter for operating a switching feature is the impedance. Flowers discloses a safety circuit, or charge control electronics, configured to disable, or decouple, the battery pack, including a first battery (Cell A), from a battery rail when the impedance of the battery cells in the battery pack are unbalanced (Flowers; ¶36).
It would be obvious to provide the parameter monitoring of Flowers in order to prevent damage to the battery that includes overheating and even exploding (Flowers; ¶36).
Regarding claim 17, Kristjansson teaches that  the first battery (104) has a smaller capacity than the second battery (106), and the current flowing between the second battery (106) and the load has a greater impedance than that between the first battery (104) and the load (Kristjansson; FIG. 1; ¶15). 
Kristjansson discloses discharge control electronics that controls bypass discharge switch (120 to switch the current flow “on” or “off” along the discharge path according to control parameters (Kristjansson; FIG. 1; ¶21). Thus teaching decoupling the first battery from the battery rail and recoupling the first battery to the battery rail according to certain parameters.
Kristjansson is silent as to the parameter being that the impedances or the discharge paths are either equal or unequal.
Flowers teaches that a monitored parameter for operating a switching feature is the impedance. Flowers discloses a safety circuit, or charge control electronics, configured to disable, or decouple, the battery pack, including a first battery (Cell A), from a battery rail when the impedance of the battery cells in the battery pack are unbalanced (Flowers; ¶36).
It would be obvious to provide the parameter monitoring of Flowers in order to prevent damage to the battery that includes overheating and even exploding (Flowers; ¶36).
Regarding claim 18, Kristjansson discloses bypass discharge control switches (220, 232) at the mouth of each battery to prevent risk that discharge from the first battery (204) may occur at a rate that is unsafe for back charge into the second battery (Kristjansson; ¶29). Thus, Kristjansson provides for enabling an overcharge protection mechanism to protect from overcharge.
Regarding claim 20, Kristjansson discloses a first charging battery (104) and a second charging battery (106). A control unit triggers a switching element (120)to disconnect the first charging battery (104) according to certain parameters. The control unit triggers a switch element to reconnect the first charging battery when the certain parameters are met (Kristjansson; FIG. 1; ¶21).
Kristjansson discloses Microsoft Technology Licensing, LLC408964-US-NPincreasing the resistance, or impedance, of a battery along in response to determining that a voltage, or charge level, of the battery has exceeded a reference voltage, thereby being enough to satisfy overcharge risk criteria (Kristjansson; claim 11). 
Responsive to determining that a charge level of the battery has dropped below a limit, overcharge is no longer a risk. The adjustable current limiter (314) is effectively turned “off” (Kristjansson; ¶32).

Claims 4, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson in view of Flowers and in further view of Chen et al. US20170141591A1.
Regarding claim 4, Kristjansson is silent as to the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
Chen discloses that the current output from the second charging battery (20) drops below a current threshold when the control switch is triggered. Under Ohm’s Law, I = V/R, when the current decreases the resistance increases. Thus, the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
It would be obvious to provide the charging protection of Chen to Kristjansson in order to prevent damage to the battery that includes overheating and even exploding (Chen; ¶6).
Regarding claim 9, Kristjansson is silent as to the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
Chen discloses that the current output from the second charging battery (20) drops below a current threshold when the control switch is triggered. Under Ohm’s Law, I = V/R, when the current decreases the resistance increases. Thus, the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
It would be obvious to provide the charging protection of Chen to Kristjansson in order to prevent damage to the battery that includes overheating and even exploding (Chen; ¶6).
Regarding claim 19, Flowers is silent as to the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
Chen discloses that the current output from the second charging battery (20) drops below a current threshold when the control switch is triggered. Under Ohm’s Law, I = V/R, when the current decreases the resistance increases. Thus, the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
It would be obvious to provide the charging protection of Chen to Flowers in order to prevent damage to the battery that includes overheating and even exploding (Chen; ¶6).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson in view of Flowers et al. US20200203961A1 and in further view of Hale US20200119563A1.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Flowers in view of Chen and Kristjansson, in further view of Hale US20200119563A1.
Regarding claim 14, Kristjansson discloses a first charging battery (104) and a second charging battery (106). A control unit triggers a switching element (120)to disconnect the first charging battery (104) according to certain parameters. The control unit triggers a switch element to reconnect the first charging battery when the certain parameters are met (Kristjansson; FIG. 1; ¶21). Thus, Kristjansson discloses connecting the charge FET of the first battery and the charge FET of the second battery.
Kristjansson is silent as to the first charge FET closing prior to the second charge FET.
Hale discloses that a cell having a lower capacity is discharging at a faster rate (thus having a lower resistance) and a cell having a higher capacity discharges at a slower rate (thus having a higher resistance) (Hale; FIG. 4A; ¶81).  When the charge is less than a threshold current, an idle state is entered, or charging is discontinued. Thus, the cell having the lower capacity reaches the threshold current before the cell having the higher capacity (Hale; ¶114).
It would be obvious to one of ordinary skill in the art to apply the idling of Hale to the safety circuit of Kristjansson in order to reduce performance degradation (Hale; ¶5).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shin et al. US20160190865A1 teaches a switchable uninterruptible power supply that selectively supplies power.
Hu et al. US20140203780A1 teaches methods and systems for charging and discharging multiple parallel-connected battery packs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859